Exhibit (10)(d)
(ASSOCIATED BANC-CORP LOGO) [c48726c4872605.gif]
INCENTIVE STOCK OPTION AGREEMENT
          Option granted the                      day of
                                         ,                      by Associated
Banc-Corp, a Wisconsin corporation (hereinafter called the “Company”), to
                                                             (hereinafter called
the “Optionee”).
          WHEREAS, the Board of Directors of the Company (the “Board”), desiring
(i) to associate more closely the interests of certain key employees with those
of the company’s stockholders by encouraging stock ownership, (ii) to provide
long-term incentives and rewards to those key employees of the Company and its
affiliated units who are in a position to contribute to the long-term success
and growth of the Company, and (iii) to assist the Company in retaining and
attracting key employees with requisite experience and ability, have adopted the
Associated Banc-Corp 2003 Long-Term Incentive Stock Plan (the “Plan”),
          NOW THEREFORE, in consideration of the mutual premises and covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
it is agreed as follows:

  I.   Stock Option

  A.   Number of Shares Optioned-Option Price. The Company grants to Optionee
the right and option to purchase, on the terms and conditions hereof, all or any
part of an aggregate of                                          shares of the
presently authorized common stock of the Company, $0.01 par value, at the
purchase price of $                     per share, the Fair Market Value at the
above date.     B.   Incentive Stock Options-Amount Allowable. Although there is
no limitation on the total number of option shares that can be granted as an
ISO, only the first $100,000 which is exercisable for the first time during any
calendar year can qualify as an ISO. The formula for calculating the maximum
number of shares that can be treated as ISOs each year is as follows:

$100,000 - Aggregate value of other ISOs vesting for the first time in same year
               Fair market value (FMV) on date of grant

      Any incentive stock options granted which exceed the $100,000 limit will
be treated as non-qualified options.     C.   Option Governed by Terms of
Agreement and Plan. This option shall be exercisable only in accordance with the
terms of this agreement, which hereby incorporates by reference and makes a part
hereof the Plan. In the event of any conflict between any provisions of this
agreement and the provisions of the Plan, the provisions of the Plan shall
control. Terms defined in the Plan, where used herein, shall have the meanings
as so defined. Optionee hereby acknowledges receipt of a copy of the Plan.    
D.   Vesting of Options. This option shall vest, in accordance with the
following percentages, only upon Optionee’s completion of the number of years of
continuous employment with the Company and its affiliated units as set forth
below:

          Number of Completed Years of   Maximum Percentage of Continuous
Employment or Service   Shares Becoming Exercisable After the Date of Grant or
Option   Under the Option
Less than 1 year
    0 %
At least 1 year
    34 %
At least 2 years
    67 %
At least 3 years
    100 %

 



--------------------------------------------------------------------------------



 



No option shall be exercisable until it has vested. Options shall be exercisable
immediately upon vesting, to the extent of the percentages prescribed above.
Notwithstanding the foregoing, this option shall vest immediately upon a Change
in Control in the Company, as defined in Section II.A.3. as subject to the
following:

  1.   Except as described below, in the event of termination of Optionee’s
employment with the Company or its affiliated units for any reason, the
non-vested portion of any option granted to Optionee shall terminate
immediately.     2.   Except as described below, in the event of Optionee’s
voluntary or involuntary termination of employment with the Company or its
affiliated units, the vested portion of an option granted to such Optionee, but
not yet exercised, shall terminate on the date of termination of employment.    
3.   In the event of Optionee’s termination of employment with the Company or
its affiliated units due to Optionee’s death, Permanent Disability or
Retirement, any outstanding option then held by such Optionee shall remain
exercisable, but only to the extent such option was exercisable on the date of
such Optionee’s termination of employment, until the earlier of (a) one year
following the date of termination and (b) the expiration of the term of such
option. If on the date of such termination of employment, any such option shall
not be fully exercisable, the Administrative Committee of the Board (the
“Committee”) shall have the discretion to cause such option to continue to
become exercisable on the date or dates specified therein as if such termination
of employment had not occurred. The Committee may exercise the discretion
granted to it by the preceding sentence at the time an option is granted or at
any time thereafter while such an option remains outstanding.     4.  
Notwithstanding any other provisions of this agreement, if Optionee’s employment
or service is terminated by reason of a breach of Optionee’s employment
agreement with the Company or any of its affiliated units, as determined by the
Committee, or by reason of Optionee’s commission of a felony or a misdemeanor
against the Company or any of its affiliated units (whether or not prosecuted),
the option granted under this agreement shall be deemed terminated and not
exercisable by Optionee.

  E.   Term of Option. All rights to exercise this option shall expire ten years
from the date this option is granted.     F.   Deferral of Exercise.

1. Securities Law Restrictions. Although the Company intends to exert its best
efforts so that the shares purchasable upon the exercise of this option will be
registered under or exempt from the registration requirements of the Federal
Securities Act of 1933 (the “Act”) and any applicable state securities law at
the time the option becomes exercisable, if the exercise of this option or any
part of it would otherwise result in the violation by the Company of any
provision of the Act or of any state securities law, the Company may require
that such exercise be deferred until the Company has taken appropriate action to
avoid any such violation.
2. Legal and Other Requirements. No shares of common stock shall be issued or
transferred upon the exercise of any option unless and until all legal
requirements applicable to the issuance or transfer of such shares and such
other requirements as are consistent with the Plan have been complied with to
the satisfaction of the Committee. The Committee may require that prior to the
issuance or transfer of common stock upon exercise of an option, the Optionee
shall enter into a written agreement to comply with any restrictions on
subsequent disposition that the Committee or the Company deem necessary or
advisable under any applicable law, regulation or official interpretation
thereof. Certificates of stock issued hereunder may be legended to reflect such
restrictions.

  G.   Conditions of Exercise of Option During Employment. Except as provided
above in Paragraph D, this option may not be exercised unless Optionee is, at
the date of exercise, in the employ or service of the Company or an affiliated
unit and shall have been continuously employed since the date hereof.     H.  
Limitations on Disposition of Shares and Non-transferability. The option granted
hereunder shall be assignable or transferable by the Optionee at the discretion
of the Administrative Committee of

2



--------------------------------------------------------------------------------



 



      the Board or by will or the laws of descent and distribution. The option
granted herein and the rights and privileges pertaining thereto shall not be
subject to execution of judgment, attachment or similar process.     I.   Method
of Exercising Option. This option shall be exercised, as to all or part of the
shares covered hereby, by Optionee delivering to the Company at its principal
business office on any business day a written stock option exercise notice
specifying the number of shares the Optionee desires to purchase and specifying
a business day for the payment of the purchase price against delivery of the
shares being purchased (the date of delivery of such notice is referred to
herein as the “Date of Purchase”).     J.   Manner of Payment. The purchase
price shall be paid in full upon exercise, in cash or by delivery of shares of
common stock of the Company (valued at the Fair Market Value determined by the
Committee as of the date of purchase of the option or in a combination of cash
and common stock) within 5 business days of the date of exercise. Failure to pay
within this time frame could result in the cancellation of the transaction.    
K.   Method of Valuation. “Fair Market Value” of the Common Stock of the company
shall be determined by the Committee and shall be the closing price as reported
on NASDAQ National Market System as reported in the Wall Street Journal, for the
Company’s Common Stock for a specific trading day, usually the date of the grant
or exercise.     L.   Withholding of Taxes. Pursuant to applicable federal,
state, local or foreign laws, the Company may be required to collect income or
other taxes upon the exercise of an option. The Company may deduct from payments
made under the Plan or require as a condition to the exercise of an option, that
Optionee pay the Company, at such time as the Committee or the Company may
determine, the amount of any taxes that the Committee or the Company determines,
in their discretion, is required to be withheld. The Company, its subsidiaries
and affiliates shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to the Optionee. The Optionee’s
obligation to reimburse the Company for withholding obligations may be settled
with Stock that is the subject of this option or other Stock owned by the
Optionee. The maximum amount of Stock that the Optionee may use toward
satisfying tax withholding requirements shall not exceed the minimum funding
required for the withholding.     M.   Rights as Shareholder. Optionee shall not
be deemed the holder of any shares covered by this option and shall have no
rights as a stockholder of the Company by virtue of the option granted hereunder
unless and until such shares are fully aid and certificates for shares are
issued to him after exercise of his option granted hereunder.     N.   No
Employment or Retention Agreement Intended. This agreement does not confer upon
Optionee any right to continuation of employment or retention in service in any
capacity by the Company or an affiliated unit and does not constitute an
employment or retention agreement of any kind.     O.   Changes in Stock. If
there shall be any change in the stock subject to any option through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments may be made by
the board of directors of the Company in the aggregate number and kind of shares
subject to the Plan and the number and kind of shares and the price per share
subject to outstanding options.     P.   Repurchase. The Committee may at any
time offer to buy out an option previously granted, based on such terms and
conditions as the Committee shall establish and communicate to the Optionee at
the time that such offer is made.     Q.   Confidential Information. The parties
acknowledge that Company has created and maintains at great expense strategic
plans, sales data and sales strategy, methods, products, procedures, processes,
techniques, financial information, customer and supplier lists, personal
customer data, pricing policies, personnel data and other similar confidential
and proprietary information, and has received from its customers certain
confidential and proprietary information (collectively, the “Confidential
Information”). The parties further acknowledge that Company has taken and will
continue to take actions to protect this Confidential Information. Accordingly,
Optionee agrees that during the term of Optionee’s employment with Company, and
until the sooner of (i) such time as the Confidential Information becomes
generally available to the public through no fault of

3



--------------------------------------------------------------------------------



 



      Optionee or other person under a duty of confidentiality to Company,
(ii) such time as the Confidential Information no longer provides a benefit to
Company, or (iii) two years after the termination of Optionee’s employment with
Company, Optionee will not, in any capacity, use or disclose, or cause to be
used or disclosed, in any geographic territory in which Company or any of
Company’s customers do business, any Confidential Information Optionee acquired
while employed by Company. The requirements of confidentiality and the
limitations on use and disclosure described in this Agreement shall not apply to
Confidential Information that Optionee can demonstrate by clear and convincing
evidence, at the time of disclosure by Company to Optionee, was known to
Optionee as evidenced by Optionee’s contemporaneous written records. The parties
agree that nothing in this Agreement shall be construed to limit or negate the
law of torts or trade secrets where it provides Company with broader protection
than that provided herein.     R.   Return of Company Property. The parties
acknowledge that any material (in computerized or written form) that Optionee
obtained in the course of performing Optionee’s employment duties are the sole
and exclusive property of Company. Optionee agrees to immediately return any and
all records, files, computerized data, documents, confidential or proprietary
information, or any other property owned by or belonging to Company in
Optionee’s possession or under his or her control, without any originals or
copies being kept by Optionee or conveyed to any other person, upon Optionee’s
separation from employment or upon Company’s request.     S.   Noncompetition
During Employment. During the period of Optionee’s employment with Company,
Optionee will not, in any capacity, participate in, provide assistance to, or
have a financial or other interest in any activity or other enterprise which
competes with Company. The ownership of less than a 5% interest in a corporation
whose shares are traded in a recognized stock exchange or traded in the
over-the-counter market, even though that corporation may be a competitor of the
Company, shall not be deemed financial participation in a competitor.     T.  
Nonsolicitation. For a period of six months following termination of Optionee’s
employment with the Company, Optionee will not, directly or indirectly, whether
as an agent, investor, employer, employee, consultant, representative, trustee,
partner, proprietor or otherwise, do any of the following:

  (a)   solicit or accept business from any person or entity who is an Active
Customer (as defined herein) of Associated Banc-Corp, or its subsidiaries or
affiliates, and with whom Optionee has had business contact during the twelve
month period prior to termination of Optionee’s employment with the Company (the
“Reference Period”) for the purpose of providing competitive products or
services similar to those provided by Optionee during the Reference Period;    
(b)   request or advise any of the Active Customers, suppliers or other business
contacts of the Company who have business relationships with the Company and
with whom Optionee had business contact during his/her employment with the
Company to withdraw, curtail or cancel any of their business relations with the
Company;     (c)   induce or attempt to induce any employee or other personnel
of the Company to terminate his or her relationship or breach his/her employment
relationship or other contractual relationship, whether oral or written, with
the Company; provided, however, that nothing shall prevent a future employer of
Optionee from hiring such employee or other personnel if Optionee does not
otherwise violate this provision.

  U.   Specific Performance. Optionee acknowledges and agrees that irreparable
injury to Company may result in the event that Optionee breaches certain
covenants in this Agreement, and that the remedy at law for the breach of any
such covenant will be inadequate. Therefore, if Optionee engages in any act or
in violation of the provisions of paragraphs I(P), I(Q), I(R) or I(S), Optionee
agrees that Company shall be entitled, in addition to such other remedies and
damages that may be available to it by law or under this Agreement, to immediate
injunctive relief to enforce such provisions.     V.   Disclosure of Obligation
to Former Employer. Optionee represents and warrants that s/he has disclosed in
writing to the Company any obligations or contractual agreements with any
previous employers or other entities for which s/he has provided services,
regarding any obligation to refrain from competition, solicitation of customers
or employees, or to refrain from use of confidential

4



--------------------------------------------------------------------------------



 



      information. Optionee further represents and warrants that s/he will abide
by all such contractual or other legal commitments between Optionee and a
previous employer or other entity for which s/he has provided services, and will
indemnify Company and hold Company harmless in the event of any claim, suit,
demand, action or proceeding, in regard to an alleged breach of any of these
commitments.

  II.   Miscellaneous

  A.   Definitions.

  1.   Permanent Disability. “Permanent Disability” means the status given to an
individual who has been covered by the Associated Banc-Corp Long-Term Disability
Plan for six months or longer and has been terminated by the Company for that
reason.     2.   Retirement. Retirement shall mean any date on which an employee
retires under the terms and conditions of the Company’s Profit Sharing and
Retirement Savings Plan provided, however, that the employee has attained age 55
as of such date.     3.   Change in Control. “Change In Control” shall mean a
change in control of the Company which shall be deemed to have occurred only if:

(i) 25% or more of the outstanding voting securities of the Company changes
beneficial ownership as a result of a tender offer;
(ii) The Company is merged or consolidated with another corporation, and as a
result of such merger or consolidation, less than 75% of the outstanding voting
securities of the surviving or resulting corporation is owned in the aggregate
by the shareholders of the Company who owned such securities immediately prior
to such merger or consolidation, other than affiliates, within the meaning of
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), of any
party to such merger or consolidation;
(iii) The Company sells at least 85% of its assets to any entity which is not a
member of the control group of corporations, within the meaning of Code section
1563, of which the Company is a member, or
(iv) A person, within the meaning of sections 3(a)(9) or 13(d)(3) of the
Exchange Act, acquires 25% or more of the outstanding voting securities of the
Company (whether directly, indirectly, beneficially or of record).
For purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(I) (relating to options) as of the Exchange Act.

  4.   Active Customer. “Active Customer” shall mean any customer or prospective
customer of the Company which, within the Reference Period, either received any
products or services supplied by or on behalf of the Company or was under
“Active Solicitation” by the Company, and with which Optionee had business
contact during the Reference Period, and who remains a customer or prospective
customer as of the time of any act alleged to violate paragraph S.     5.  
Active Solicitation. “Active Solicitation” shall mean at least two business
contacts, by any personnel of the Company, including Optionee, during the
Reference Period.

  B.   Transfers and Leaves. A change in employment or service from the Company
to an affiliated unit of the Company, or vice versa, shall not constitute
termination of employment or service for purposes of the Plan. Furthermore, the
Committee (or board of directors in case of a member of the Committee) may
determine that for purposes of the Plan, an Optionee who is on leave of absence
will still be considered as in the continuous employment or service of the
Company.     C.   Notices. Any notice to be given to the Committee under the
terms of this agreement shall be addressed to the Company, in care of its
secretary, at 200 North Adams Street, Green Bay, Wisconsin 54301. Any notice to
be given to Optionee may be addressed to him or her at his or her

5



--------------------------------------------------------------------------------



 



      address as it appears in the Company’s records or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if personally delivered or if enclosed
in a properly sealed envelope or wrapper addressed as aforesaid, certified and
deposited, postage prepaid, in a post office or branch post office regularly
maintained by the United States government.     D.   Successors. This agreement
shall be binding upon and inure to the benefit of any successor or successors of
the Company.     E.   Government and Other Regulations. The obligation of the
Company to sell and deliver shares of stock under this Plan shall be subject to
all applicable laws, rules and regulations and the obtaining of all such
approvals by government agencies as may be deemed necessary or desirable by the
board of directors of the Company, including (without limitation) the
satisfaction of all applicable federal, state, and local tax withholding
requirements.     F.   Interpretation of Agreement. The laws of the State of
residence of Optionee as of the effective date of this Agreement shall govern
the validity of this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto. The agreed venue
and jurisdiction for any claims or disputes under this Agreement is the
residence of the Optionee as of the effective date of this Agreement.

  III.   Disclaimer



Associated is not responsible for the failure of optionees to make timely
exercises, nor will any exception to the Plan be granted because of such failure
and inaction.
          IN WITNESS WHEREOF, the Company has caused these presents to be
executed in its behalf by its chairman and chief executive officer and attested
by its secretary and the Optionee has executed the same as of the day and year
first written, which is the date of the granting of the option evidenced hereby.
ASSOCIATED BANC-CORP

     
 
  -s- Paul S. Beideman [c48726c4872607.gif]  
 
  Paul S. Beideman, Chairman & Chief Executive Officer

ATTEST:
-s- Brian R. Bodager [c48726c4872606.gif]

Brian R. Bodager, Chief Administrative Officer,
General Counsel, and Corporate Secretary

o   I have read and agree to the terms and conditions of this option grant as
provided herein.

         
 
  Signature:    
 
       
 
  Print Name:    

OR

o   I have read the terms and conditions contained in this Agreement and hereby
respectfully decline these options.

         
 
  Signature:    
 
       
 
  Print Name:    

6